Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “104” has been used to designate both siding and direction in FIG. 1A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Page 7, par [0026]: in the last line “top side 230” should be “top side 130”
Page 7, par [0027]: in the first line “Figure 2B” should be “Figure 1B”
Appropriate correction is required.
Claim Objections
Claim 18 is objected to because of the following informalities:  “bending the sheet of metal into to form” is improper. Removing into would correct this.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6, and 8-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jafari 8079561 (hereinafter Jafari).
Regarding Claim 1, Jafari discloses an apparatus comprising: a bracket including: a front side (14); a back side (16); a top side connecting the front side and the back side (12), the front, back and top sides forming boundaries that bound three sides of an opening configured for receiving building material (col. 2, lines 37-39, Fig. 2); and grip fasteners (24A, 24B, 26A, 26B) coupled to the front side and to the back side, the grip fasteners being configured and arranged with the bracket to: facilitate insertion of the building material into a region of the opening bound by the front, back and top sides and past the grip fasteners in a direction toward the top side (12); and after said insertion of the building material, lock the building material in place by engaging with and preventing the building material from being withdrawn from the opening in a direction away from the top side (col. 2, lines 50-55, Figs. 1-2).
Regarding Claim 3, Jafari discloses the apparatus, wherein each of the grip fasteners coupled to the front side includes a tab having a first edge connected to the front side and configured to bend into the opening, with remaining edges of the grip fasteners separated from the front side and extending away from the front side into the opening toward the back side (col. 2, lines 50-55, 24A, 26A, Figs. 1-2).
Regarding Claim 4, Jafari discloses the apparatus, wherein each of the grip fasteners coupled to the back side includes a tab having a first edge connected to the back side and configured to bend into the opening, with remaining edges of the grip fasteners separated from the back side and extending away from the front side into the opening toward the front side (col. 2, lines 50-55, 24B, 26B Figs. 1-2).
Regarding Claim 5, Jafari discloses the apparatus, wherein each of the grip fasteners coupled to the back side includes a tab having a first edge connected to the back side and configured to bend into the opening, with remaining edges of the grip fasteners separated from the back side and extending away from the front side into the opening toward the front side (col. 2, lines 50-55, 24B, 26B Figs. 1-2).
Regarding Claim 6, Jafari discloses the apparatus, wherein the bracket is in a shape defining a partial rectangle with the front side and back side being in parallel planes and the top side being perpendicular to the front side and back side (col. 2, lines 37-39, 14, 16, 12 Fig. 2).
Regarding Claim 8, Jafari discloses the apparatus, wherein the grip fasteners include tabs having a first edge connected to the front side or to the back side, and remaining edges that extend into the opening with the tabs being bent into the opening, with an upper edge 
Regarding Claim 9, Jafari discloses the apparatus, wherein the bracket is coupled to an external surface of a building (col. 1, lines 18-21) and configured to accept siding introduced into the opening in a direction toward the top side, and to prevent removal of the siding from the opening in a direction away from the top side (col. 2, lines 50-52, 20 Fig. 2). The opening disclosed by Jafari is configured to grip a metal stud or other construction element; thus it could be ascertained that it is also wide enough to accepting siding in a direction toward the top side, with tabs (24A, 24B, 26A, 26B) then latching to the siding and preventing removal of the siding from the opening in a direction away from the top side.
Regarding Claim 10, Jafari discloses an apparatus comprising: a front side (14); a back side (16); a top side connecting the front side and the back side (12), the front, back and top sides forming boundaries that bound three sides of an opening (col. 2, lines 37-39, Fig. 2); a first grip fastener (24A, 26A) coupled to the front side and extending inward toward the opening and both the back and top sides at an incline relative to the front side (col. 2, lines 50-55, Figs. 1-2); and a second grip fastener (24B, 26B) coupled to the back side and extending inward toward the opening and both the top and front sides at an incline relative to the back side (col. 2, lines 50-55, Figs. 1-2).
Regarding Claim 11, Jafari discloses the apparatus wherein the grip fasteners are configured and arranged with each other and the front, back and top sides to, in response to insertion of siding material into a region of the opening bound by the front, back and top sides and past the grip fasteners in a direction toward the top side, engage with and lock the siding 
Regarding Claim 12, Jafari discloses a method comprising: providing a bracket including: a front side (14); a back side (16); a top side connecting the front side and the back side (12), the front, back and top sides forming boundaries that bound three sides of an opening (col. 2, lines 37-39, Fig. 2); providing a plurality of grip fasteners, including grip fasteners coupled to the front side (24A, 26A) and other grip fasteners coupled to the back side (24B, 26B); and inserting building material into a region of the opening bound by the front, back and top sides and past the grip fasteners in a direction toward the top side (col. 2, lines 50-55); and after inserting the building material, locking the building material in place by engaging the grip fasteners with the building material and using the grip fasteners to prevent the building material from being withdrawn from the opening in a direction away from the top side (col. 2, lines 50-55, Figs. 1-2).
Regarding Claim 13, Jafari discloses the method, prior to inserting the building material, further including bending the grip fasteners coupled to the front side into the opening toward the back side, and bending the grip fasteners coupled to the back side into the opening toward the front side, wherein locking the building material in place includes engaging edges of the bent grip fasteners with the building material such that applying force on the building material in a direction away from the top side applies a moment to the engaged edges of the bent grip fasteners in a direction toward the building material (col. 2, lines 50-55, 24A, 24B, 26A, 26B Figs. 1-2).
Regarding Claim 14, Jafari discloses the method, wherein bending the grip fasteners includes bending each grip fastener along an edge of the grip fastener that is coupled to one of 
Regarding Claim 15, Jafari discloses the method, further including providing the bracket in a shape defining a partial rectangle with the front side and back side being in parallel planes and the top side being perpendicular to the front side and back side (col. 2, lines 37-39, 14, 16, 12 Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jafari in view of Johnson 7902457 (hereinafter Johnson). Jafari discloses the apparatus, wherein the grip fasteners are configured to operate in a second state in which the grip fasteners coupled to the front side are bent into the opening toward the back side, and the grip fasteners coupled to the back side are bent into the opening toward the front side (col. 2, lines 50-55, 24A, 24B, 26A, 26B Figs. 1-2), but does not disclose wherein the grip fasteners are configured to operate in a first state in which the grip fasteners coupled to the front side are co-planar with the front side, and the grip fasteners coupled to the back side are co-planar with the back side. However, Johnson teaches a first state in which the grip fasteners coupled to the front side are co-planar with the front side (col. 4, lines 51-53, 16 Fig 1). It would have been obvious to one of ordinary . 
Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jafari in view of Barber 6725619 (hereinafter Barber).
Regarding Claim 7, Jafari fails to disclose the apparatus, wherein the bracket is in a "J" shape defining a partial rectangle with the front side and back side being in parallel planes and the top side being perpendicular to the front side and back side, and the bracket is configured for insertion into a J channel having a lip, with the front side having a lower edge in contact with the lip and with the front, back and top side in contact with inner surfaces of the J channel. However, Barber teaches the apparatus, wherein the bracket is in a "J" shape defining a partial rectangle with the front side and back side being in parallel planes and the top side being perpendicular to the front side and back side, and the bracket is configured for insertion into a J channel having a lip, with the front side having a lower edge in contact with the lip and with the front, back and top side in contact with inner surfaces of the J channel (col. 2, lines 37-40, 14, 12, 16 Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Jafari with the shape taught by Barber in order to facilitate use of the apparatus with common building components such as J-channels. 
Regarding Claim 18, Jafari fails to disclose the method, wherein providing the bracket and providing the grip fasteners includes: forming a sheet of metal into the shape of the bracket in a planar form; removing some of the sheet of metal to form respective edges of the .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jafari in view of Barber and further in view of Bachman 5829206 (hereinafter Bachman).
Regarding Claim 16, Jafari in view of Barber fails to disclose the method, further including inserting the bracket into a J channel having a lip, with the front side having a lower edge in contact with the lip and with the front, back and top side in contact with inner surfaces of the J channel. However, Bachman teaches inserting a bracket (43) into a J channel having a lip (37), with the front side having a lower edge (45) in contact with the lip (col. 4, lines 20-29, Fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to insert the combined device disclosed by Jafari and Barber (as mentioned above) into the J-channel as taught by Bachman, in order to more easily use the combined device with pre-existing J-channels.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jafari in view of Moore 5282344 (hereinafter Moore).
Regarding Claim 17, Jafari discloses the method, further including coupling the bracket to an external surface of a building (col. 1, lines 18-21), but fails to disclose wherein inserting the building material includes inserting siding into the opening in a direction toward the top side, and securing the siding to the building by preventing removal of the siding from the opening in a direction away from the top side via the grip fasteners. However, Moore teaches inserting siding (40) into the opening in a direction toward the top side (12) (col. 3, lines 41-47, Figs. 2 & 4). It would have been obvious one of ordinary skill in the art before the effective filing date of the claimed invention to use the device disclosed by Jafari with the method taught by Moore in order to better secure siding to an external surface of a building.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Joshi 9995414, Underkofler 9920525, Konda 9370131, Bergman 9279251, Noble 8826621, Siddiqui 8770526, Honey 8752354, Reznar 8672600, Vassiliou 7640634, Rausch 7575213, Schaefer 6302361, Hashimoto 5408796, Kain 4006569.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J Bridges whose telephone number is (571)270-3370.  The examiner can normally be reached on M-R 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.J.B./Examiner, Art Unit 3632                                                                                                                                                                                                        
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631